department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date date tax_exempt_and_government_entities_division release number release date legend org organization name address address xx date org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court may 20xx certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you sec_501 are operated not demonstrated that you have for charitable educational or other exempt purposes within the meaning of sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt purposes you have provided no information regarding your receipts expenditures or activities you have not established that you have operated exclusively for an exempt_purpose organizations exclusively described i r c in contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling tel or write or you can contact the taxpayer taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by nanette m downing acting director eo examinations enclosures publication publication notice ce department of the treasury internal_revenue_service te_ge eo examinations watt avenue sa-6209 hg sacramento ca tax_exempt_and_government_entities_division legend org organization name org address address address xx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination form_6018 oon 886-a name of taxpayer explanation of items department of the ‘l'reasury - internal_revenue_service tax identification_number year period ended schedule no or exhibit of org 20xx12 legend org organization name state state president president xx date address address city city issue should the tax-exempt status under internal_revenue_code sec_501 of org be revoked for failing to demonstrate to the service that they are properly operating as an organization exempt under the aforementioned code section facts org was incorporated october 20xx its specific purpose is to educate the public regarding the drum corps activity and promote the drum corps activity within the community org received exemption from federal_income_tax under sec_501 of the internal_revenue_code on may 20xx organization’s advance_ruling ended january 20xx organization has a form_990 filing requirement however the organization did not file forms since december 20xx on 20xx revenue_agent mailed an audit notification letter to org address city state the aforementioned letter was returned to revenue_agent as attempted not known unable to forward on 20xx on 20xx revenue_agent prepared an address information request for org’s president president at address city state post office responded respectively mail is delivered to address given’ on 20xx on 20xx revenue_agent resent audit notification letter to org's president president at address city state the organization did not respond on 20xx revenue_agent sent the follow-up letter to the president president at address city state and informed the organization that if the organization did not respond by march 20xx we will proceed with the revocation on 20xx the president president called and informed revenue_agent that the organization was no longer active since 20xx due to insufficient fund and all the musical equipments were repossessed by the vendors further he will send the information to revenue_agent within a week also president indicated that he did not receive the audit notification letter dated february 20xx and ask revenue_agent to send him the letter again form 886-a rev department of the treasury - internal_revenue_service page -1- form 886-a explanation of items department of the ‘l'reasury - internal_revenue_service of schedule no or ixhibit name of taxpayer org tax identification_number year period ended 20xx12 on 20xx revenue_agent resent the audit notification letter dated february 20xx to president on 20xx revenue_agent called president and president indicated that he received the audit notification letter dated february 20xx and form_4564 information_document_request president stated that he was trying to gathering the information and revenue_agent will receive the information by april 20xx on 20xx president did not provide the information and revenue_agent called and left message for president to follow-up with the requested information on xx revenue_agent called and left message for president on xx revenue_agent sent the letter regarding the conversations with president to address city state via certified mail and regular mail on 20xx the aforementioned letter that sent via certified mail was returned unclaimed however regular mail for that letter was not return on 20xx revenue_agent prepared an address information request for org new address at address city state post office responded respectively not known at address given on 20xx accurint and idrs research resulted in current address information on organization's president president as address city state and organization’s new address as address city state all attempts to contact org and its president president were unsuccessful law internal_revenue_code sec_501 includes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office form 886-a rev department of the treasury - internal_revenue_service page -2- department of the ‘treasury - internal_revenue_service form 886-a name of taxpayer explanation of items tax identification_number yeur period ended 20xx12 org of schedule no or lixhibit regulations sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulations sec_1_6001-1 states that every organization which is exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 regulations sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law regulations sec_1_6033-2 states that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code government’s position in order to qualify for and maintain exemption from income_tax per internal_revenue_code sec_501 it must be demonstrated that the organization is operated for any of the exempt purposes set forth in the aforementioned section as documented in the facts section of this report org and its officer s could not be contacted after 20xx thus an audit of the organization’s books_and_records could not be conducted by the agent as a result the organization failed to demonstrate to the secretary that it is operated for any if the exempt purposes as described in internal_revenue_code sec_501 per regulations sec_1_6033-2 in order to demonstrate that an organization should be exempt from taxation adequate and proper records must be maintained and provided to the internal_revenue_service the organization failed to provide a means to be contacted and thus failed to make available to the service the records necessary to demonstrate that it operates for the furtherance of some exempt activity as set forth in sec_501 of the internal_revenue_code taxpayer's position form 886-a rev department of the treasury - internal_revenue_service page -3- oan 886-a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items om tax identification_number year period ended name of taxpayer org 20xx12 numerous attempts were made but the officer of org could not be successfully contacted by the internal_revenue_service thus an opinion position from org could not be obtained conclusion the tax-exempt status of org under internal_revenue_code sec_501 must be revoked effective january 20xx thus contributions to org are no longer tax deductible form 886-a rev department of the treasury - internal_revenue_service page -4-
